Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: with regards to claims 1 and 12, prior art reference of Adams et al. US 2017/0279479 A1 discloses that the triplexers can be implemented with band-pass filters that can direct the 2G and 5G signals to respective 2G and 5G ports of each triplexer. However, the prior art doesn’t disclose a first multiplexer with a signal port coupled to the first filter of the triplexer, the first multiplexer including a switching network that provides a plurality of signal paths with each signal path including a duplexer to enable bi-directional communication of cellular signals in the first frequency range; and a second multiplexer with a first signal port coupled to the second filter of the triplexer and a second signal port coupled to the third filter of the triplexer, the second multiplexer including a first switching network coupled to the first signal port that provides a plurality of signal paths with at least one path for cellular signals and at least one path for wireless local area network signals with the at least one path for cellular signals including a duplexer to enable bi-directional communication, the second multiplexer including a second switching network coupled to the second signal port that provides a second plurality of signal paths with at least one path for cellular signals and at least one path for wireless local area network signals with the at least one path for cellular signals including a duplexer to enable bi- directional communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472